Title: From Hannah Phillips Cushing to Abigail Smith Adams, 29 January 1818
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith


				
					My Dear Friend
					Scituate Jany 29th. 1818.
				
				We came here in less than four hours. Found the riding much better than was expected & were not in the least incommoded by the rain. The Ply Stage was on wheels. We had Tea immediately after which Mr Hammatt left as being so anxious to join his family we could not persuad him to pass the night here. I find myself invigorated by the excursion, as is always the case after joining the society under your hospitable roof, where I not only feast according to nature, but intellectually; & my Dear Madam after having been blessed with your friendship so many years, the idea that a termination is fast approaching as to this life would be painful indeed, if it was not for the strong hope, & trust, that we shall meet again in a happier clime, where no alloy will be admited to interrupt celestial enjoyments; & being then reunited to those dear Friends whome we have known here on earth Many of those blessed beings have departed & whose continuance then appeard so essential to our happiness; & when I recoil to mind the pangs of separation, I am at the same time cheered with the hope of their felicity. To wave this subject which is so familiar with you my dear Friend. I regret not seeing Mrs Beal which the weather & company prevented; my love to her, & hope next time to have that pleasure. We found Sister Bowers better, She joins me in best respects to the President & yourself with Love to Miss Smith, & Mrs Clark, Aunt Cushings Love to Thomas.30th.Company coming in yesterday prevented my closing this. What a cold storm to day. I congratulate myself upon the favorable time we had both going & returning from Quincy & unless something extraordinary takes place I do not intend to resque another night till Spring. We have three Grand Children of Sister Baldwins here, to enliven the scene But I must close having a private opportunity to send this to Hanover, as our Mail does not go till WedyAccept of the best wishes of your / Affectionate Friend
				
					H Cushing
				
				
			